Exhibit 10.2
EXECUTION COPY
LETTER AMENDMENT NO. 1
Dated as of December 16, 2009

To   the banks, financial institutions
and other institutional lenders
(collectively, the “Lenders”) parties
to the Credit Agreement referred to
below and to Citibank, N.A., as
agent (the “Agent”) for the Lenders

Ladies and Gentlemen:
          We refer to the Credit Agreement dated as of March 28, 2009 (the
“Credit Agreement”) among the undersigned and you. Capitalized terms not
otherwise defined in this Letter Amendment have the same meanings as specified
in the Credit Agreement.
          It is hereby agreed by you and us as follows:
          (a) Section 5.01(k)(A) is amended in full to read as follows:
     (A) within 10 days after such formation or acquisition (which in the case
of an acquisition utilizing a tender offer made in connection with a merger
agreement, shall be deemed to have occurred when the merger is consummated),
cause each such Subsidiary, and cause each direct and indirect parent (other
than the Borrower) of such Subsidiary (if it has not already done so), to duly
execute and deliver to the Agent a guaranty or guaranty supplement, in form and
substance satisfactory to the Agent, guaranteeing the Guaranteed Obligations,
and
          (b) Section 5.02(d) of the Credit Agreement is, effective as of the
date of this Letter Amendment, hereby amended by:
     (i) deleting the proviso in clause (i) thereof in full; and
     (ii) restating clause (B) of the proviso in clause (iii) thereof in full to
read “if any Material Subsidiary is a party to such merger, the continuing or
surviving Person shall be a Subsidiary of the Borrower, unless in accordance
with Section 9.01 the Lenders shall have agreed to terminate and release the
Guaranty of such Material Subsidiary effective as of the consummation of such
merger.
          (c) Section 5.02(f) is amended in full to read as follows:
     (f) Change in Nature of Business. Enter, or permit any Subsidiary to enter,
into any business, if after giving effect thereto, the business of the Borrower
and its Subsidiaries, taken as a whole, would be substantially different from
the business in





--------------------------------------------------------------------------------



 



which the Borrower and its Subsidiaries, taken as a whole, are presently
engaged, provided, however, that the foregoing shall not preclude entry into or
acquisition of any business for the manufacturing or distribution of goods
(including without limitation machinery and equipment) where it is reasonable
for the Borrower to assume that the core competencies of the Borrower and its
Subsidiaries developed in the conduct of their existing business will add value
to such new business.
          This Letter Amendment shall become effective as of the date first
above written when, and only when, the Agent shall have received counterparts of
this Letter Amendment executed by the undersigned and the Required Lenders. This
Letter Amendment is subject to the provisions of Section 9.01 of the Credit
Agreement.
          The Borrower represents and warrants that (a) the representations and
warranties contained in Section 4.01 of the Credit Agreement are correct with
the same effect as though made on and as of the date hereof except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, such representations and warranties are true and correct as of such
earlier date and (ii) the representations and warranties contained in
subsections (i) and (ii) of Section 4.01(d) of the Credit Agreement shall be
deemed to refer to the most recent financial statements furnished pursuant to
subsections (i) and (ii), respectively, of Section 5.01(a) of the Credit
Agreement, before and after giving effect to this Amendment, and (b) no Default
has occurred and is continuing.
          On and after the effectiveness of this Letter Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Letter Amendment.
          The Credit Agreement, the Notes and each of the other Loan Documents,
as specifically amended by this Letter Amendment, are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.
The execution, delivery and effectiveness of this Letter Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.
          If you agree to the terms and provisions hereof, please evidence such
agreement by executing and returning at least two counterparts of this Letter
Amendment to Susan L. Hobart, Shearman & Sterling LLP, 599 Lexington Avenue, New
York, New York 10022.
          This Letter Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment by electronic transmission shall be
effective as delivery of a manually executed counterpart of this Letter
Amendment.

2



--------------------------------------------------------------------------------



 



          This Letter Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

            Very truly yours,

HILLENBRAND, INC.
      By:   /s/ Mark R. Lanning         Name:   Mark R. Lanning        Title:  
Vice President     

          Agreed as of the date first above written:    
 
        CITIBANK, N.A.,
     as Agent and as Lender    
 
       
By
  /s/ Andrew Sidford
 
Title: Vice President    
 
        JPMORGAN CHASE BANK, N.A.    
 
       
By:
Name:
  /s/ Dana J. Moran
 
Dana J. Moran    
Title:
  Vice President    
 
        BANK OF AMERICA, N.A.    
 
       
By:
Name:
  /s/ W. Thomas Barnett
 
W. Thomas Barnett    
Title:
  Senior Vice President    
 
        FIFTH THIRD BANK    
 
       
By:
Name:
  /s/ David O’Neal
 
David O’Neal    
Title:
  Vice President    

3



--------------------------------------------------------------------------------



 



          PNC BANK, NATIONAL ASSOCIATION    
 
       
By:
Name:
  /s/ C. Joseph Richardson
 
C. Joseph Richardson    
Title:
  Senior Vice President    
 
        U.S. BANK, NATIONAL ASSOCIATION    
 
       
By:
Name:
  /s/ Michael P. Dickman
 
Michael P. Dickman    
Title:
  Vice President    
 
        REGIONS BANK    
 
       
By:
Name:
  /s/ Eric Harvey
 
Eric Harvey    
Title:
  Vice President    
 
        RBS CITIZENS, N.A.    
 
       
By:
Name:
  /s/ André A. Nazareth
 
André A. Nazareth    
Title:
  Senior Vice President    
 
        THE NORTHERN TRUST COMPANY    
 
       
By:
Name:
  /s/ Phillip McCaulay
 
Phillip McCaulay    
Title:
  Vice President    
 
        WILLIAM STREET LLC    
 
       
By:
Name:
  /s/ Mark Walton
 
Mark Walton    
Title:
  Authorized Signatory    

4